Hanson, Chancellor,
at December term 1799, decreed as follows: “This cause having long since been submitted, and the chancellor having requested the opinion of the general court on the special Verdict, in the bill mentioned, on which depended the question, whether oi* not the complainants had any just claim against the defendants; and the opinion of two judges of the said court in favour of the defendants, on the said verdict, having been filed in this court; and the papers being this day laid before the chancellor for a final decree; and no other claim against the defendants, as heirs aforesaid, being exhibited — -It is thereupon, this 17th day of February 1800, by A. C. Hanson chancellor, and by the authority of this court, adjudged, ordered and decreed, that the bill of the complainants, J. and D. üheslon, be dismissed; *475and that the defendants be also hence dismissed? but aa it is evident from the proceedings that both parties conceived there was probable grounds for instituting the suit, and as the chancellor is of that opinion, they are dismissed without costs.”